Herbert R. Brown, J.
This case calls upon us to decide whether summary judgment was properly entered against the plaintiff in a public-official defamation case. For the reasons which follow, we find that it was.
I
The law of defamation has been given much attention by the federal courts and by this court. Rather than repetitiously plough old ground, we think it sufficient to sketch the law which serves as the foundation on which this case must be decided.
New York Times Co. v. Sullivan (1964), 376 U.S. 254, 279-280, “prohibits a public official from recovering damages for a defamatory falsehood relating to his official conduct unless he proves that the statement was made with ‘actual malice’ — that is, with knowledge that it was false or with reckless disregard of whether it was false or not.” The proof of actual malice must be clear and convincing. Gertz v. Robert Welch, Inc. (1974), 418 U.S. 323, 342. In making that measurement, the focus is upon the defendant’s attitude toward the truth or falsity of the published statements, rather than upon the existence of hatefulness or ill will. Garrison v. Louisiana (1964), 379 U.S. 64, 74; Herbert v. Lando (1979), 441 U.S. 153. The plaintiff’s burden is to show with convincing clarity that: (1) the false statements were made with a high degree of awareness of their probable falsity, Garrison, supra, at 74, or (2) the defendant entertained serious doubts as to the truth of the publication, St. Amant v. Thompson (1968), 390 U.S. 727, 731. On appeal, the appellate court must exercise its independent judgment in deciding whether the evidence of record meets these tests. Bose Corp. v. Consumers Union of United States, Inc. (1984), 466 U.S. 485, rehearing denied (1984), 467 U.S. 1267.
On these basic principles, the law of Ohio and federal law are in accord. Grau v. KLeinschmidt (1987), 31 Ohio St. 3d 84, 31 OBR 250, 509 N.E. 2d 399; Scott v. News-Herald (1986), 25 Ohio St. 3d 243, 25 OBR 302, 496 N.E. 2d 699; Dupler v. Mansfield Journal Co. (1980), 64 Ohio St. 2d 116, 18 O.O. 3d 354, 413 N.E. 2d 1187, certiorari denied (1981), 452 U.S. 962.
II
It is against this history of First Amendment protection that we review the summary judgment granted in favor of the defendants.
Neither we nor the trial court may weigh the proof or choose among reasonable inferences in deciding whether summary judgment should be granted. As in other civil cases, inferences and questions of credibility must be resolved in plaintiff’s favor. Dupler, supra.
Nonetheless, summary judgment remains an especially appropriate procedure by which First Amendment issues are resolved. Dupler, supra, at 120, 18 O.O. 3d at 357, 413 N.E. 2d at 1191. See, also, Washington Post Co. v. Keogh (C.A.D.C. 1966), 365 F. 2d 965, 968.
In order to withstand a defendant’s motion for summary judgment in a libel action, a public official-plaintiff must produce evidence sufficient to raise a genuine issue of material fact from which a reasonable jury could find actual malice with convincing clarity. Bukky v. Painesville Tel. & Lake Geauga Printing Co. (1981), 68 Ohio St. 2d 45, 22 O.O. 3d 183, 428 N.E. 2d 405. Moreover, only *219factual disputes that might affect the outcome of the suit under the governing law will preclude the entry of a summary judgment. Anderson v. Liberty Lobby, Inc. (1986), 477 U.S. 242.
Ill
We now look at the evidence, resolving issues of credibility in favor of the plaintiff and giving plaintiff the benefit of inference. We find that WEWS and Younkin portrayed Perez as an official who invited Ferren to run drugs and to wheel and deal in drugs on the streets.
The five material issues identified by the court of appeals and much of the argument submitted on behalf of Perez are directed towards establishment of the above conclusion. For example, the arguments made by Perez about editing, rehearsal of Ferren’s story, and request by Younkin to make the statements stronger, all go to prove that WEWS portrayed Perez as soliciting a drug runner. We accept, for the purpose of summary judgment, that WEWS and Younkin reported such a charge. Thus, the above arguments and the so-called disputes as to “material facts” become minimally relevant. The attitude of the publisher toward the subject, be it hate or ill will, is relevant to the inquiry into malice but it is not the pivotal issue. The inquiry into actual malice in a public-official defamation case should focus on the publisher’s attitude toward the truth rather than upon the publisher’s attitude toward the plaintiff.
Here, a charge was made by Ferren which can reasonably be interpreted as a charge of illegal activity by a public official and the county department for which he worked. The airing of such charges is precisely the type of publication which the First Amendment does and must protect.
We acknowledge that report of a charge against a public official may work an unfairness to that person. Indeed, the broadcast may have worked an unfairness in the present case. But we agree with the United States District Court for the Southern District of New York when it stated:
“The fairness of the broadcast is not at issue in the libel suit. Publishers and reporters do not commit a libel in a public figure case by publishing unfair one-sided attacks. The issue in the libel suit is whether the publisher recklessly or knowingly published false material.” Westmoreland v. CBS, Inc. (S.D.N.Y. 1984), 601 F. Supp. 66, 68.
Unfairness is inevitable whenever the facts which form the basis of a charge, made against an official, are subject to two or more interpretations. Here, two interpretations may reasonably be made of the Ferren information. The court of appeals recognized such when it identified its first disputed issue of fact. The dispute supports (rather than precludes) the issuance of a summary judgment.
Fairness in journalism is a laudable goal but it is not a condition precedent to First Amendment protection. In fact, unfairness is the daily grist of politics. A public official acts, makes statements, and leads a personal life. Value judgments and interpretation attach to a public official’s behavior. If the suggestion of criminality is a reasonable inference from something a public official has said or done, the media may draw that inference. Such is the First Amendment’s contribution to free, open and honest government.
The essential facts are that Ferren, an admitted drug dealer in Stark County, had not been convicted on any of his drug law violations. He was, on two occasions, asked by Perez about the possibility of being an informant and undercover agent for the Stark *220County Sheriffs office.1 Later and while Ferren was in jail for committing a theft on New Year’s eve, he was taken from his cell to the office of Perez. According to Ferren, Perez asked Ferren to sell drugs, this time not as an undercover agent or as a “cop.” Perez offered to set Ferren up so that Ferren could wheel and deal on the streets. Ferren was told he would be working for Perez and was asked to do runs between Ohio and Michigan.
Perez, in his affidavit, does not deny that the meeting with Ferren took place. Nor does he deny Ferren’s report of what was said. Rather, he claims that the conversation was taken out of context.
It is possible that Ferren misunderstood Perez. It is possible that, in the context of the earlier meetings between the two, Ferren was being solicited as an undercover agent in the third meeting as well. It is also possible that the final meeting represented a shift by Perez: that Perez was no longer asking Ferren to work in an undercover role.
Before putting Ferren’s version of the encounter on the air, the appellants repeatedly attempted to reach Perez at home and at the sheriff’s office to obtain his explanation. The appellants confirmed that Ferren had been in jail when he said he was and that a meeting between Perez and Ferren took place. Ferren’s employment was verified. Other law enforcement personnel were interviewed, none controverting Ferren’s statements.
Finally, Ferren stated, in the deposition submitted by Perez to oppose the summary judgment, that he told Younkin the truth to the best of his understanding at the time.
In any broadcast, there will be a selection made as to what is newsworthy. The relevant question is whether that selection is made with a view toward dissemination of false information. See Pierce v. Capital Cities Communications, Inc. (E.D. Pa. 1977), 427 F. Supp. 180, 185-186, affirmed (C.A. 3, 1978), 576 F. 2d 495, certiorari denied (1978), 439 U.S. 861. See, also, Dougherty v. Capitol Cities Communications, Inc. (E.D. Mich. 1986), 631 F. Supp. 1566; Brasslett v. Cota (C.A. 1, 1985), 761 F. 2d 827. In the present case, the omission of material does not demonstrate a disregard for the truth. Rather, it demonstrates that appellants elected to make one of two reasonable interpretations of Ferren’s story.
Similarly, the truth or falsity of the story was not altered by the request that Ferren make his statements stronger and clearer. Tavoulareas v. Piro (C.A.D.C. 1987), 817 F. 2d 762, certiorari denied (1987), 484 U.S. ___, 98 L. Ed. 2d 151.
Where sensationalism is sought at the expense of the truth, actual malice could be inferred. But actual malice is not inherent in a journalistic effort to produce hard-hitting reports which serve the public interest. The distinction between sensationalism and investigative journalism lies in the attitude of the publisher toward the truth. Here, it cannot reasonably be said that the appellants sought sensationalism at the expense of the truth.
The offer to pay Ferren’s legal fees, if relevant at all, demonstrates a belief in the truth of the broadcast and of the right to air it.
The fact that the questions put to Ferren and his answers were Te*221hearsed is essentially neutral. See Silvester v. American Broadcasting Cos. (S.D. Fla. 1986), 650 F. Supp. 766. Rehearsal does not tend to establish either (1) a high degree of awareness of the falsity of the broadcast or (2) that appellants entertained serious doubts as to the truth of the broadcast.
Finally, appellee draws attention to the role played by those affiliated with the campaign to unseat the Stark County Sheriff. It may be taken as true that such politically interested persons arranged the interview with Ferren, were present at the taping of the broadcast, and hoped that the broadcast would impact favorably on the campaign of their candidate. But this, also, bears little relationship to the truth of the broadcast or to the attitude of the appellants toward the truth. See Woods v. Evansville Press Co. (C.A. 7, 1986), 791 F. 2d 480, 488.
What stands out in this case is: that Ferren reported an encounter with Perez which could be interpreted as appellants did in making their broadcast; that Perez has not denied the report of the encounter as described by Ferren on the telecast; that Perez did not avail himself of the opportunity to tell his side of the story; and that appellants conducted an investigation which produced no indication that Ferren’s description of what happened was unreliable.
In a public-official defamation case, summary judgment is properly granted for the defendant where no genuine issue of fact exists on the question of whether the publication was made with a high degree of awareness of its falsity. The evidence, taken most favorably to appellee, fails to meet this test. Garrison, supra. Nor is there a basis to find that appellants entertained serious doubts as to the truth of the broadcast. St. Amant, supra. In short, clear and convincing evidence does not exist to support the contention that appellants knowingly and recklessly broadcast an untruth which defamed the appellee.
Since we find no evidence from which a reasonable jury could find actual malice with convincing clarity, we reverse the judgment of the court of appeals and reinstate the summary judgment granted by the trial court.

Judgment reversed.

Moyer, C.J., Locher, Douglas and Wright, JJ., concur.
Sweeney and Holmes¡ JJ., dissent.

 Younkin does not acknowledge that he was told about any prior meetings where Ferren was asked to act as an undercover agent. However, for the purpose of sumrnary judgment, we accept as true that such meetings occurred and that Younkin was informed of them.